Citation Nr: 1022968	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-299 34A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado 

THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
Veteran's widow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1953 to July 
1957.  He died in November 1999.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA), in Denver, Colorado, which found that the 
Veteran's widow was not eligible for CHAMPVA benefits.

In March 2010, the appellant submitted a motion to advance 
her case on the Board's docket. However, by a decision dated 
May 13, 2010, the Board denied this motion.


FINDINGS OF FACT

1.  At the time of the Veteran's death in November 1999, 
service connection had not been established for any 
disability.

2.  By a Board decision in November 2006, implemented by a RO 
rating decision that same month, compensation was granted for 
osteomyelitis of the cervical spine status post anterior 
cervical corpectomy, resulting in chronic granulomatous 
disease with cervical myelopathy, under 38 U.S.C.A. § 1151, 
with an evaluation of 100 percent effective May 14, 1996, for 
accrued benefits purposes.

3.  In a November 2006 decision, the Board found that it was 
as likely as not that the Veteran's active chronic 
granulomatous disease caused or contributed substantially to 
his death.  




CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
Veteran's widow have not been met.  38 U.S.C.A. §§ 101(16), 
1781 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.270, 17.271 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turn on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.)  As such, no further action is required 
pursuant to the VCAA. 

Legal criteria

CHAMPVA is a health benefits program in which VA shares the 
cost of certain health care services and supplies with 
eligible beneficiaries.  CHAMPVA is managed by VA's HAC in 
Denver, Colorado.  38 C.F.R. § 17.270.

CHAMPVA benefits are awarded to survivors and dependants of 
certain veterans pursuant to 38 U.S.C.A. § 1781.  The 
pertinent provisions are as follows:

(a) The Secretary is authorized to provide medical care, in 
accordance with the provisions of subsection (b) of this 
section, for -

(1) The spouse or child of a veteran who has been adjudicated 
by VA as having a permanent and total service-connected 
disability; or

(2) The surviving spouse or child of a veteran who (A) died 
as a result of an adjudicated service-connected disability; 
or (B) who at the time of death had a total disability, 
permanent in nature, resulting from a service-connected 
disability; or

(3) The surviving spouse or child of a person who died on 
active military service and in the line of duty and not due 
to such person's own misconduct who are not otherwise 
eligible for medical care under chapter 55 of title 10 
CHAMPUS/TRICARE.  

38 U.S.C.A. § 1781; 38 C.F.R. § 17.271.

For the purposes of 38 C.F.R. §§ 17.270 through 17.278, the 
definition of "service-connected condition/disability" must 
be that set forth in 38 U.S.C. § 101.

Pursuant to 38 U.S.C. § 101(16), the term "service-
connected" means, with respect to disability or death, that 
such disability was incurred or aggravated, or that the death 
resulted from a disability incurred or aggravated, in line of 
duty in the active military, naval, or air service.



Analysis

The appellant avers that she is entitled to CHAMPVA because 
the Veteran, her deceased spouse, was permanently and totally 
disabled.  She also avers that he was "service-connected" 
for the cause of his death and she should, therefore, be 
entitled to CHAMPVA.  

The Veteran died in November 1999.  At the time of the 
Veteran's death, service connection had not been established 
for any disability.  In a decision, dated in November 2006, 
the Board granted compensation under 38 U.S.C.A. § 1151 for 
chronic granulomatous disease with cervical myelopathy for 
purposes of accrued benefits.  The Board also found that it 
was as likely as not that the Veteran's active chronic 
granulomatous disease contributed substantially to his death.  
Therefore, the Board granted Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 
for the Veteran's death due to VA treatment. 

The appellant was awarded accrued compensation benefits, and 
DIC benefits, not because the Veteran's disability was 
"service-connected," but because he suffered harm as a 
result of medical treatment at a VA hospital, which entitled 
him to compensation under section 1151 "as if [his] 
disability .. were service-connected."  Because the 
Veteran's disability was not "service-connected," as 
defined by 38 U.S.C. § 101(16), his widow is not entitled to 
CHAMPVA benefits.  Although 38 U.S.C. § 1151 makes certain 
benefits available for non-service-connected disability "as 
if" the disability was service-connected, those benefits do 
not include CHAMPVA.  

In Alleman v. Principi ,349 F.3d 1368 (Fed. Cir. 2003), the 
Federal Circuit held that merely because compensation is 
paid, does not mean that the Veteran's disability must be 
deemed to have been service-connected.  The Court held that 
in order for a disability to be "service-connected," the 
disability must have been incurred or aggravated "in line of 
duty in the active military, naval, or air service." 38 
U.S.C. § 101(16).  The Court noted that 38 U.S.C. § 1151 does 
not redefine "service-connected" but provides an exception 
that grants compensation for some non-service-connected 
disabilities, treating those disabilities for some purposes 
"as if" they were service-connected.  The Veteran's 
disability clearly was not service-connected, because it 
arose as a result of medical treatment at a VA hospital 
rather than in line of duty.  As the Veteran's disability was 
established under 38 U.S.C.A. § 1151, the appellant is not 
entitled to CHAMPVA under 38 U.S.C.A. § 1781 or 38 C.F.R. §  
17.271.

The Board acknowledges the appellant's argument that she has 
a financial hardship due to her physical conditions.  
Nevertheless, the Board must emphasize that it is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A.  §§ 503, 7104; Harvey v. 
Brown, 6 Vet.App. 416, 425 (1994).  In a case such as this 
one, where the law and not the evidence is dispositive, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis, supra.  The 
Board is bound in its decisions by the statutes enacted by 
the Congress of the United States and VA regulations issued 
to implement those laws.  See 38 U.S.C.A. § 7104(c).  See, 
generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).


ORDER

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
Veteran's widow is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


